Citation Nr: 0923105	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent 
for service-connected posttraumatic stress disorder (PTSD) 
with major depression, recurrent, without psychotic features 
for the portion of the appeal period prior to January 14, 
2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1968 to April 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In June 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claim file and has been 
reviewed.  

The Board originally remanded the Veteran's claim for an 
initial evaluation higher than 70 percent for his service-
connected PTSD, entitlement to service connection for 
sensorineural hearing loss, and entitlement to service 
connection for tinnitus in order to obtain Social Security 
Administration (SSA) records, recent VA treatment records, an 
updated compensation and pension examination for PTSD, and a 
second compensation and pension examination for the Veteran's 
hearing loss and tinnitus.  After these actions were 
accomplished, service connection for hearing loss and 
tinnitus was established and the Veteran's initial evaluation 
for PTSD was increased to 100 percent from January 14, 2009.  
Therefore, as the Veteran has been granted the full benefits 
sought on appeal with respect to his service connection 
claims and, from January 14, 2009, with respect to his 
initial rating claim, the only issue that remains on appeal 
is whether the Veteran is entitled to an initial evaluation 
higher than 70 percent for his service-connected PTSD for the 
portion of the appeal period prior to January 14, 2009.


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD more 
closely approximated total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name for the portion of the appeal period prior to 
January 14, 2009.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for the 
Veteran's service-connected PTSD have been approximated for 
the portion of the appeal period prior to January 14, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim for entitlement to an evaluation higher than 70 percent 
for his service-connected PTSD, specifically the grant of a 
100 percent disability rating, the Board notes that no 
further notification or assistance is necessary to develop 
the facts pertinent to the claim at this time. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO staged its rating of the Veteran's service-connected 
PTSD.  In a June 2005 Decision Review Officer Decision, the 
Veteran was granted a 70 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008) from October 
16, 2003, the date he filed his claim.  That rating reflects 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsession rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Then, in a March 2009 rating decision, the RO increased the 
Veteran's disability rating to 100 percent from January 14, 
2009.  A rating of 100 percent reflects evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  The Veteran 
contends that he is entitled to this 100 percent disability 
rating for the entire appeal period. 

The Board has reviewed the Veteran's complete claim file.  
Overall, the Veteran's PTSD symptoms during the appeal period 
prior to January 14, 2009, were similar to his symptoms after 
that date.  More specifically, the Veteran has established 
that his inability to maintain employment, as demonstrated by 
holding "no less than 13 jobs" since his discharge from the 
Marine Corps in 1970 and averaging only two years at each, 
resulted in total occupation impairment.  To be sure, the RO 
issued a rating decision in August 2005 that granted the 
Veteran individual unemployability due to his service-
connected disabilities effective June 25, 2005.  He has 
exhibited depression, anxiety, guilt, anger, and a tearful 
labile mood.  During his PTSD sessions, the Veteran would 
pace back and forth for the duration of his appointment.  The 
Veteran avoids crowds because of mistrust and anger issues 
and prefers to remain isolated in his home with the lights 
off and the blinds shut.  He has expressed suicidal ideations 
in the past and has even pointed a gun up from under his chin 
on more than one occasion.  The Veteran angers quickly at 
what other deem trivial incidents and is known to become 
violent.  He also demonstrates hypervigilance and 
hyperarousal.  When in a crowded room, the Veteran keeps his 
back to the wall and his eyes on the door and others in the 
room even when surrounded by his closest friends and family.  
Friends and relatives have described the Veteran's mood 
swings, drinking problems, distrust, inability to maintain 
employment, unpredictable behavior, and depression.

The Veteran's SSA records indicate that the Veteran's 
understanding and memory are not significantly limited and 
that his sustained concentration and persistence are also not 
significantly limited save for moderate limitations of his 
ability to maintain attention and concentration for extended 
periods and the ability to work in coordination with or in 
proximity to others without being distracted by them.  
However, these conclusions are contradicted by other medical 
evidence of record.  In November 2006, a psychiatrist 
administered the same "Mental Residual Functional Capacity 
Assessment" with markedly different results albeit in a 
lengthier assessment.  On this assessment, the Veteran's 
limitations ranged from not significant to severe.  The 
psychiatrist noted severe limitations in the Veteran's 
ability to perform activities within a schedule, maintain 
regular attendance, and be punctual within customary 
tolerances; ability to work in coordination with or proximity 
to others without being distracted by them; ability to 
complete a normal workday and workweek without interruption 
from psychologically based symptoms and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods; ability to accept instructions and respond 
appropriately to criticism from supervisors; and ability to 
get along with coworkers or peers without distracting them or 
exhibiting behavioral extremes.  Notably, every field under 
the social interaction section found the Veteran to be at 
least moderately limited.  The assessment also shows marked 
limitations of the Veteran's sustained concentration and 
persistence.  Finally, the psychiatrist concluded that the 
Veteran suffers from severe, chronic, and prolonged PTSD 
related to his combat exposure in the US Marine Corps in the 
Vietnam War and that his level of hyperarousal, 
hypervigilance, exaggerated startle, anger, and irritability 
is so significant as to render him unemployable.       

Furthermore, the Board notes that throughout the appeal 
period, the Veteran has been assigned Global Assessment of 
Functioning (GAF) scores that were most frequently between 40 
and 45.  A score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that these findings can indicate an initial 
evaluation of 100 percent and finds that more context 
illuminates the abstract GAF explanations.  The Veteran's 
Licensed Clinical Social Worker (LCSW) at the Eugene VA 
Clinic wrote to the RO in March 2006 on his behalf in 
response to the rating decision that continued his 70 percent 
disability rating.  She was greatly concerned with the 
reasons and bases because of the emphasis placed on the 
increase in his GAF score from 40 to 45.  She notes that this 
increase occurred after the Veteran entered a treatment 
process that included three different psychotropic 
medications and asserted that the "PTSD symptoms have only 
been minimally improved by the heavy doses of medication."  
She also took exception to allusions to her chart referring 
to the Veteran riding his motorcycle and enjoying some time 
with his grandchildren.  According to the LCSW, more emphasis 
should have been placed on the time limits involved with the 
Veteran's enjoyment of his grandchildren "before he retreats 
to his study to be alone."  She also points out that the 
Veteran has had several physical and verbal episodes of 
violence over the preceding year and remains at home most of 
the time to avoid these violent outbursts.  To demonstrate 
his poor judgment, the LCSW relates that the Veteran was 
involved in a motor vehicle accident when he took a turn at a 
reckless speed and lost control of his motorcycle.  She 
opines that the Veteran's anxiety level and potential for 
angry outbursts and violence remain high despite his 
medication and that they are subdued only by his extreme 
avoidance.  She also notes that he remains paranoid and 
extremely hypervigilant.  Finally, the LCSW concludes, "I 
strongly encourage a review of this rating decision to 
include the clinical assessment of this LCSW[,] which is that 
the [Veteran]'s social and occupational functioning is 
severely impaired by his chronic and severe combat related 
PTSD.  This condition is not likely to improve to any 
significant extent."  As this LCSW is the Veteran's VA 
counselor, the Board affords great probative value to her 
opinions and statements.  

Thus, the Board finds that the overall disability picture 
associated with the Veteran's PTSD as shown by the probative 
evidence of record more closely approximates total 
occupational and social impairment during the entire appeal 
period.  Therefore, the Veteran is entitled to a higher 
disability rating of 100 percent for the portion of the 
appeal period prior to January 14, 2009.  

Since the application of the regular schedular standards has 
resulted in a total rating, referral of this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation need not be considered.



ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted for the portion of the appeal period prior to 
January 14, 2009, subject to the laws and regulations 
governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


